DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 01/12/2022 was entered.
Amended claims 1, 5 and 20-21 are pending in the present application, and they are examined on the merits herein.

Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for New Matter was withdrawn in light of currently amended claim 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection necessitated by Applicant’s amendment.
In amended claim 21, it is unclear what is encompassed by the limitation “wherein the Cascade complex comprises:….(f) a Type I-F CRISPR-Cas system”.  This is because a Cascade complex is not a Type I-F CRISPR-Cas system since a complex is usually comprised of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 1, 5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 2015/0064138; IDS) in view of Collins et al (US 10,676,721) and Beisel et al (US 2018/0155729; IDS).  This is a slightly modified rejection necessitated by Applicant’s amendment.
The instant claims are directed to a recombinant obligately lytic bacteriophage having an operable lytic cycle, preferably a recombinant obligately lytic T7 bacteriophage, the recombinant obligately lytic bacteriophage comprising a first nucleic acid sequence comprising the genome of the recombinant obligately lytic bacteriophage comprising a second nucleic acid sequence encoding a spacer sequence or a crRNA that is complementary to a target nucleotide sequence in a target bacterium, and a third nucleic acid sequence encoding a Type I Cas polypeptide, wherein the recombinant obligately lytic bacteriophage having an operable lytic cycle is able to replicate and lyse the target bacterium during a lytic cycle of the recombinant obligately lytic bacteriophage.
a recombinant bacteriophage comprising at least one nucleic acid encoding an engineered autonomously distributed circuit, which contains a Cas9 nuclease, a guide RNA (gRNA or crRNA) and a transactivating small RNA (tracRNA) derived from a CRISPR-Cas system (e.g., Type II CRISPR-Cas system of Streptococcus pyogenes) that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism (e.g., pathogenic bacterial cells such as beta-lactamase-producing (ESBL)  Escherichia coli, ESBL Klebsiella pneumonia, Pseudomonas aeruginosa, vancomycin-resistant Enterococcus (VRE), methicillin-resistant Staphylococcus aureus (MRSA), multidrug-resistant (MDR) Acinobacter baumannii), wherein the gene of interest is a virulence factor gene, a toxin gene or an antibiotic resistance gene (Abstract; Summary of the Invention; particularly paragraphs [0006], [0008], [0016], [0020]-[0023], [0056]-[0058], [0086]-[0094]; Figures 1-2).  Lu et al stated “In some embodiments of the present disclosure, programmable nuclease circuits, or phagemids containing programmable nuclease circuits, may be loaded into naturally occurring, engineered (e.g., rationally engineered), or adaptively evolved bacteriophage for delivery to microbial cell populations, e.g., endogenous microbial cells.  A bacteriophage, or phage, is a virus that infects and replicates in bacteria.  Bacteriophages are composed of proteins that encapsulate a DNA or RNA genome and may have relatively simple or elaborate structures.  Their genomes may encode as few as four genes, and as many as hundreds of genes.  Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact.  The bacteriophages of the present disclosure are, in some embodiments, non-lytic (also referred to as lysogenic or temperate). Non-lytic phage may also include those that are actively secreted from infected cells in the absence of lysis, including, without limitation, filamentous phage such as, for example M13, fd, Ike, CTX-Φ, Pf1, Pf2 and Pf3.  Thus, after phage delivery of a programmable nuclease circuit to a bacterial cell, the bacterial cell may remain viable and able to stably maintain expression of In some embodiments, lytic bacteriophage may be used as delivery vehicles.  When used with phagemid systems, naturally lytic phage serve as cargo shuttles and do not inherently lyse target cells” (paragraph [0091]).  These statements indicate that lytic bacteriophages, non-lytic phagemids, non-lytic lysogenic or temperate bacteriophages may be used as delivery vehicles of a programmable nuclease circuit to a bacterial cell.  Programmable nuclease circuits (e.g., a Type II CRISPR-Cas system) to be loaded in a naturally occurring lytic bacteriophage that is capable to replication and bacterial cell lysis is a recombinant obligately lytic bacteriophage in which at least components of a Type II CRISPR-Cas system are incorporated into the genome of the lytic bacteriophage.  In an exemplification (Example 11), Lu et al also disclosed both engineered M13 bacteriophages and M13 phagemids that express a CRISPR-Cas9 system for delivery into Escherichia coli containing chromosomally integrated and plasmid-borne genes of interest.  Lu et al also stated explicitly “One advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected cells and amplify themselves to achieve near-complete infection of a target population.  One advantage of using phagemids for delivery is that they do not produce new infectious particles after delivery and, thus, are self-limited.  As a result, phagemids must be packaged into high-titer and efficient phage particles to ensure near-complete infection of a target population” (paragraph [0189]). 
Lu et al did not teach specifically at least a recombinant obligately lytic bacteriophage T7 comprising encoded components of an engineered Type I CRISPR-Cas system such as a crRNA that is complementary to a target nucleotide sequence in the target bacterium, a Cas3 and a Cascade complex of any one of Type I-A to Type I-F.  
Before the effective filing date of the present application (05/04/2018), Collins et al already disclosed engineered bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts, and for the long-term suppression of bacterial phage resistance for reducing bacterial infections, wherein the engineered bacteriophages include engineered T7 lytic bacteriophages and/or engineered M13 lysogenic bacteriophages (Abstract; Summary of the Invention; particularly col. 13, lines 11-24; col. 20, lines 38-47; Examples 1-7; and issued claims 1, 7 and 9).  Collins et al also stated “Rapid bacteriophage (also referred to as “phage” herein) replication with subsequent bacterial lysis and expression of an antimicrobial agent, e.g. AMP, renders this a two-pronged attack strategy for killing bacterial and eliminating bacterial populations, and/or removing bacterial biofilms in environmental, industrial, and clinical settings” (col. 10, lines 36-41).  Collins et al also taught that an antimicrobial-agent engineered bacteriophage can comprise an agent such as RNAi, miRNA, or an RNA agent (col. 13, lines 19-24).  In an exemplification (Example 1), Collins et al disclosed preparation of a modified T7 strain of bacteriophage targeting 8L2 E. coli strains with deletions of several nonessential genes, and the gene codding for OmpA secetion sequence followed by the AMP gene sequence were cloned under the control of the strong T7Φ10 promoter so that the inserted genes would be strongly transcribed by T7 RNA polymerase during host cell infection.
Additionally, Beisel et al already disclosed a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria (See at least Summary of the Invention; and particularly paragraphs [0135]-[0160]).  Beisel et al stated explicitly “Accordingly, in some embodiments, a bacteriophage DNA can be engineered to comprise a Type I CRISPR-Cas system (e.g., a CRISPR array, and Type I polypeptides (e.g., polynucleotides encoding a Cas3 polypeptide, or a Cas3’ and a Cas3’’ polypeptide, and one or more polynucleotides encoding Type I Cascade polypeptides)” (paragraph [0140]); “In some embodiments, a Type I CRISPR-Cas system or components thereof may be introduced in the same or in a different bacteriophage from the bacteriophage comprising the CRISPR array or from one another” (paragraph [0141]); and “In some embodiments, the bacteriophage the engineered Type I CRISPR-Cas system can be integrated into the bacteriophage DNA/genome at a dispensible site of integration that can include: (a) a phage-encoded restriction modification system (e.g., res/mod in P1 phage), (b) a gene that blocks superinfection (e.g., simABC), (c) an inhibitor of a restriction-modification system (e.g., darA in P1 phage), (d) an insertion sequence element (e.g., IS1 in P1 phage), (e) an addiction system (e.g., phd/doc in P1 phage), or any combination thereof (paragraphs [0145]-[0146]).  Beisel et al also disclosed specifically Type I CRISPR-Cas system Cascade polypeptides that are involved in processing of pre-crRNA and subsequent binding to the target DNA include: Cas7, Cas8a1, Cas8a2, Cas5, Csa5, Cas6a, Cas3’ and Cas3” for Type I-A; Cas6b, Cas8b, Cas7 and Cas5 for Type I-B; Cas5d, Cas8c, and Cas7 for Type-IC; Cas10d, Csc2, Csc1 and Cas6d for Type I-D; Cse1, Cse2, Cas7, Cas5 and Cas6e for Type I-E; and Cys1, Cys2, Cys3 and Csy4 for Type I-F (paragraphs [0150]-[0151]).
It would have been obvious before the effective filing date of the present application for an ordinary skilled artisan to modify the teachings of Lu et al by also selecting at least a T7 obligately lytic bacteriophage as a delivery vehicle for an engineered CRISPR-Cas system-based autonomously distributed circuit, including an engineered Type I CRISPR-Cas system, for targeting a gene of interest located chromosomally or extrachromosomally in pathogenic bacterial cells, in light of the teachings of Collins et al and Beisel et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Collins et al already engineered successfully T7 lytic bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts; while Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.  Please also noting that the primary Lu reference already taught explicitly using recombinant bacteriophages in various forms including non-lytic bacteriophages (e.g., lysogenic or temperate or phagemid) and lytic bacteriophages for delivering a CRISPR-Cas system that targets a gene of interest (e.g., toxin gene or an antibiotic resistance gene) located chromosomally or extrachromosomally in pathogenic bacterial cells; and an advantage of using phages for delivery of the programmable nuclease circuits is that they can replicate within infected cells and amplify themselves to achieve near-complete infection of a target population.  
	An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Collins et al and Beisel et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
The recombinant obligately lytic T7 bacteriophage resulting from the combined teachings of Lu et al, Collins et al and Beisel et al as set forth above is indistinguishable and encompassed by the presently claimed invention.   Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 01/12/2021 (pages 4-14) along with the 1.132 Declaration of Dr. Dave Ousterout filed on 01/12/2021 have been fully considered, but they are respectfully not found persuasive for the reasons discussed below.  It is noting that Applicant’s arguments are based mostly on the 1.132 Declaration of Dr. Dave Ousterout.
A.  Applicant argued that none of Lu, Collins, and Beisel, either alone or in combination, discloses or suggests the claimed recombinant lytic bacteriophage.  With respect to Lu, Applicant argued that Lu is drawn to using programmable nucleases, such as a Type II CRISPR-Cas, to selectively eliminate microbial organisms that contain a target gene of interest (paragraph [0005] in Lu), and Lu actually teaches use of particles derived from lytic phage as a delivery vehicle for a phagemid, rather than obligately lytic bacteriophage having an operable lytic cycle.  Applicant also argued that Lu’s preferred phagemids are derived from M13 which are neither temperate nor lytic.  Applicant also argued that like Lu, Beisel teaches the use of particles derived from lytic phage as a delivery vehicle for a phagemid and the use of phagemids derived from M13 phage.  Applicant argued that Collins does not remedy the deficiencies of Lu and Beisel, and in contrast to Lu and Beisel that are related to selective elimination of selective microbial organisms Collins is related to universal elimination via secreted antimicrobial peptides that act to kill a cell other than a phage-infected cell (a broad spectrum of bacteria).  Additionally, Applicant argued that Type I CRISPR-Cas systems are significantly more complex, and allow for specific killing, as compared to a simple antimicrobial peptide or Type II CRISPR-Cas system; as well as more technically challenging to introduce into a bacteriophage genome as compared to small antimicrobial peptides or Type II CRISPR-Cas system.
are not directed to a population of bacteria comprising the recombinant obligately lytic bacteriophage, nor are the claims directed to any method of using the recombinant obligately lytic bacteriophage.
Second, since the above rejection was made under 35 U.S.C. 103 none of the cited references has to teach every limitation of the instant claims.  For example, the primary Lu reference does not have to teach specifically the use of a recombinant T7 obligately lytic bacteriophage as a delivery vehicle of a CRISPR-Cas type II system, and/or the specific use of a CRISPR-Cas type I system.  Similarly, the Beisel reference does not have to teach an obligately lytic phage expressing a CRISPR-Cas system, nor does the Collins reference have to teach using an obligately lytic T7 bacteriophage for delivery a Type I CRISPR-Cas system.  It is also apparent that Applicant considered each of the cited references in total isolation one from the others, without taking the overall teachings of all of the cited references into consideration.
Third, paragraph [0005] of the Lu reference stated “Various aspects and embodiments of the present disclosure relate to the discovery that engineered autonomously distributed circuits containing programmable nucleases (i.e., “programmable nuclease circuits”) can be delivered to microbial organisms in vivo, for example, mediate sequence-specific elimination of microbial organisms that contain a target gene of interest (e.g., a gene that is harmful to humans)”.  This paragraph does not indicate or suggest that the teachings of Lu et al are limited only to selectively eliminate microbial organisms that contain a target gene of interest as suggested by Applicant.  lytic bacteriophage may be used as delivery vehicles.  When used with phagemid systems, natural lytic phage serve as cargo shuttles and do not inherently lyse target cells” (paragraph [091]).  These statements indicate clearly that Lu et al teach that both lytic bacteriophage and non-lytic bacteriophage derived from a lytic bacteriophage when used with phagemid systems to be used as delivery vehicles for at least a Type II CRISPR-Cas system that targets a gene of interest located chromosomally or extrachromosomally in a microbial organism.  Moreover, Lu et al also stated explicitly “In some embodiments of the present disclosure, programmable nuclease circuits, or phagemids containing programmable nuclease circuits, may be loaded into naturally occurring, engineered (e.g., rationally engineered), or adaptively evolved bacteriophage for delivery to microbial cell populations, e.g., endogenous microbial cells.  A bacteriophage, or phage, is a virus that infects and replicates in bacteria….Bacteriophages replicate within bacteria following the injection of their genome into the cytoplasm and do so using either a lytic cycle, which results in bacterial cell lysis, or a lysogenic (non-lytic) cycle, which leaves the bacterial cell intact” (paragraph [0091]).  Similar to the disclosed use of both lytic bacteriophage and lytic bacteriophage combined with phagemid systems (resulting in a non-lytic bacteriophage) for delivery of a Type II CRISPR-Cas system, Lu et al also disclosed the use of a non-lytic bacteriophage in both forms with the exemplary engineered M13 bacteriophages (cloning the programmable nuclease circuit into the genome of M13 non-lytic phage) and M13 phagemids (cloning M13 origin of replication into a vector containing the programmable nuclease circuit, a phagemid, then placing in a special packaging strain of bacteria to produce phage particles containing the phagemid) in Example 11.  Lu et al also stated “Programmable nuclease circuits may be loaded into vehicles for target, or broad, delivery and dissemination, including, without limitation, engineered phagemids (Lu, T.K., et al. Current Opinion in Microbiology 14, 524-531 (2011)), bacteriophages and broad-host-range and plasmids (e.g., conjugative plasmids) delivered via transfer-competent probiotic bacteria” (first sentence of paragraph [0086]).  a bacteriophage, engineered particle derived from a bacteriophage, or a donor bacterial cell comprising a conjugative plasmid” and “A phagemid, a bacteriophage or a donor bacterial cell comprising an engineered autonomously distributed circuit that contains at least one nucleic acid encoding a programmable nuclease that targets a gene or nucleotide sequence of interest”.  Moreover, US Patent 10,760,065 issued to Lu et al based on the same specification has at least claim 7 reciting “wherein the delivery vehicle is a bacteriophage”.  Thus, the teachings of the primary Lu reference are not necessarily limited only to the use of a non-lytic bacteriophage such as M13 bacteriophage or a lytic bacteriophage combined with phagemid systems, but also a recombinant lytic bacteriophage in which at least components of a Type II CRISPR-Cas system are incorporated into the genome of the lytic bacteriophage.  Furthermore, before the effective filing date of the present application (05/04/2018), the concept of using a lytic bacteriophage to deliver a CRISPR-Cas system to down regulate expression of a prokaryotic gene to treat a subject in need thereof was also taught by Sorek et al (US 2014/0113376; see at least Abstract and particularly paragraphs [0251]-0258]).  Please note that the teachings of Sorek et al are not necessarily limited only to example 2.  Additionally, before the effective filing date of the present application at least Lu et al (US 2019/0070232) also taught producing recombinant lytic phage particles comprising a mutated prophage genome comprising a sequence encoding a constitutively expressed toxic molecule (e.g., one or more prokaryotic toxins, antimicrobial peptides, and/or nucleases) effectively preventing lysogenization and forcing lysis of the host cell (Abstract and paragraph [0033]).  West et al (WO 03/010316) also disclosed a recombinant lytic bacteriophage which genome comprises insertion of coding sequences of at least one non-structural protein adapted to cause lysis of anthrax bacterial and at least one non-structural protein adapted to inhibit anthrax toxin activity (a two-pronged attack mediated by the recombinant bacteriophage against both anthrax bacteria and anthrax toxin for efficient treatment of anthrax 
Fourth, the Beisel reference was cited mainly to supplement the primary Lu reference on the recited Type I CRISPR-Cas system since Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.  Please noting the primary Lu reference already taught explicitly using recombinant bacteriophages in various forms including non-lytic bacteriophages (e.g., lysogenic or temperate or phagemid) and lytic bacteriophages for delivering a CRISPR-Cas system that targets a gene of interest (e.g., toxin gene or an antibiotic resistance gene) located chromosomally or extrachromosomally in pathogenic bacterial cells.  
Fifth, the Collins reference was cited to supplement the primary Lu reference on the issue that before the effective filing date of the present application (05/04/2018) at least Collins already successfully engineered T7 obligately lytic bacteriophages expressing heterologous antimicrobial peptides, lytic enzymes, RNAi, miRNA or an RNA agent for targeting a broad spectrum of bacterial hosts and for long-term suppression of bacterial phage resistance for reducing bacterial infections.  Collins also taught that the disclosed approach is a two-pronged attack strategy for killing bacteria and eliminating bacterial populations via bacterial lysis and antimicrobial agent.  Collins et al also stated “In one embodiment, an antimicrobial agent is an agent which has an additive effect to the efficacy of the bacteriophage to kill bacteria (i.e. the antimicrobial agent has an additive effect of the killing efficacy or inhibition of growth by the bacteriophage” (col. 9, lines 35-39).  Thus, the teachings of Collins are not necessarily limited only to secreted antimicrobial agent and/or antimicrobial agent acting only on non-infected neighboring bacterial.  Please also note that the primary Lu reference already taught that an advantage of using phages for delivery of the programmable nuclease circuits is that they can 
Accordingly, the combination of Lu, Collins and Beisel discloses the claimed recombinant obligately T7 lytic bacteriophage.  Similar to the two pronged attack strategy of Collins et al, the modified recombinant obligately lytic bacteriophage resulting from the combined teachings of Lu, Collins and Beisel also killed infected bacteria via bacterial lysis and/or Type I-CRISPR-Cas-mediated DNA destruction/killing.

B.	Applicant argued that the Office action does not provide a motivation to combine the cited references, much less a reasonable expectation of success of arriving at the claimed invention.  Once again, Applicant argued that both Lu and Beisel fail to disclose, suggest, or provide any reason to use an obligately lytic phage having an operable lytic cycle to express a Type I CRISPR-Cas system; and when Lu uses the term “lytic phage”, it is only for use as a carrier for a phagemid.  Additionally, both Lu and Beisel use the combination of the bacteriophage and the CRISPR-Cas system for the selective killing of microbes and not the lytic activity of the bacteriophage, whereas Collins uses bacteriophages for targeting a broad spectrum of bacterial hosts.  Accordingly, Applicant argued that an ordinary artisan would not have looked to Collins, which relies on a totally different method of killing the microbes, to combine with the disclosures of Lu and Beisel to arrive at the presently claimed invention with a reasonable expectation of success.  In response to additional references cited by the Office, Example 2 of Sorek also teaches cloning a CRISPR array into a plasmid like Lu and Beisel, while Lu (US 2019/0070232) teaches a method of obligately killing a host cell, but like Collins it teaches expressing a toxic molecule, such as an antimicrobial peptide.  Similar to Sorek and Lu, West is drawn to a treatment of Anthrax and does not remedy the deficiencies of the combination of Lu, Beisel, and Collins.

Second, there is no teaching away or incompatible teaching whatsoever by the Collins reference because the primary Lu reference already teaches loading programmable nuclease circuits (e.g., components of the CRISPR-Cas type II system) into a naturally occurring lytic bacteriophage that can replicate within bacteria and resulting in bacterial cell lysis using a lytic cycle (paragraph [0091]).  It is also noting that the presently claimed recombinant obligately lytic bacteriophage having encoded components of a Type I CRISPR-Cas system that targets specifically a target nucleotide sequence in a target bacterium (selectively eliminate a target bacterium containing the target nucleotide).
Third, as set forth in the above 103 rejection an ordinary skilled artisan would have been motivated to modify the teachings of Lu et al by also selecting at least a T7 lytic bacteriophage as a delivery vehicle for an engineered CRISPR-Cas system-based autonomously distributed circuit, including an engineered Type I CRISPR-Cas system, for targeting a gene of interest located chromosomally or extrachromosomally in pathogenic bacterial cells because Collins et al already engineered successfully T7 lytic bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts; while Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.  Please 
Fourth, an ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Lu et al, Collins et al and Beisel et al, coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  This is because at least Beisel et al already disclosed successfully at least a lysogenic bacteriophage-based and a phagemid-based delivery systems by integrating a heterologous, engineered CRISPR-Cas system (e.g., a Type I or Type II CRISPR-Cas system) into the lysogenic bacteriophage DNA at a dispensible site and phagemid DNA, respectively, for selective killing of bacteria.  Additionally, Collins et al also engineered successfully T7 lytic bacteriophages expressing antimicrobial peptides or lytic enzymes for targeting a broad spectrum of bacterial hosts.  The state of the prior art in the form of Sorek et al (US 2014/0113376), Lu et al (US 2019/0070232) and West et al (WO 03/010316) also taught successfully using recombinant lytic bacteriophages for various applications.
Fifth, the standard under 35 U.S.C 103 is a “reasonable” expectation of success.  

C.  Unexpected results.  Applicant argued that the recombinant bacteriophage of the present claims exhibits more complete killing than lytic bacteriophage alone, and Applicant discovered that there is a population of bacteria that exists wherein the obligately lytic phage can transduce its genome into a cell that are capable of expressing genes from the phage genome, yet fails to induce cell lysis.  However, Applicant demonstrated that this population of bacteria that is able to survive lytic bacteriophage are killed by a recombinant bacteriophage comprising Type 
First, with respect to Applicant’s discovery of a population of bacteria that exists wherein the obligately lytic phage can transduce its genome into a cell that are capable of expressing genes from the phage genome, yet fails to induce cell lysis; and that this population of bacteria that is able to survive lytic bacteriophage are killed by a recombinant bacteriophage comprising Type I CRISPR-Cas components; the examiner noted that that the instant claims are not directed to a population of bacteria comprising the recombinant obligately lytic bacteriophage, nor are the claims directed to any method of using the recombinant obligately lytic bacteriophage.  Instead, the instant claims are simply drawn to a recombinant obligately lytic bacteriophage having an operable lytic cycle, the recombinant obligately lytic bacteriophage comprises the genome of the recombinant obligately lytic bacteriophage comprising a nucleic acid sequence encoding a spacer sequence or a crRNA that is complementary to a target nucleotide sequence in a target bacterium, and a nucleic acid sequence encoding a Type I Cas polypeptide; wherein the recombinant obligately lytic bacteriophage having an operable lytic cycle is able to replicate and lyse the target bacterium during a lytic cycle of the recombinant obligately lytic bacteriophage.
Second, the closest prior art is not a lytic bacteriophage without an added CRISPR-Cas system.  Instead, the closest prior art is the primary Lu reference already disclosing at least a recombinant lytic bacteriophage in which at least components of a Type II CRISPR-Cas system are incorporated into the genome of the lytic bacteriophage.  

Please note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
The increased killing is simply a result latent or inherent in the closest prior art in the form of the primary Lu reference already disclosing at least a recombinant lytic bacteriophage in which at least components of a Type II CRISPR-Cas system are incorporated into the genome of the lytic bacteriophage.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Prindle, 297 F.2d 251, 254, 132 USPQ 282, 283-284 (CCPA 1962).  Since the prior art bags plasticized with DEHP were inherently suppressing hemolysis, albeit unknown at the time of the Becker document, this hemolysis-suppressing prima facie finding of obviousness.  In re Baxter Travenol Labs., 952 F.2d at 392.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
Conclusions
 	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633